In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00228-CR

DEZNIK QUINSEAN PORTIS, Appellant              §    On Appeal from Criminal District
                                                    Court No. 2

                                               §    of Tarrant County (1522473D)

V.                                             §    December 19, 2019

                                               §    Opinion by Justice Bassel

THE STATE OF TEXAS                             §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $400

unpronounced fine, and we modify the incorporated order to withdraw funds to

reduce the authorized withdrawal amount by $400. It is ordered that the judgment of

the trial court is affirmed as modified.


                                           SECOND DISTRICT COURT OF APPEALS


                                           By /s/ Dabney Bassel
                                              Justice Dabney Bassel